IF                    Case 2:20-bk-20260-NB                     Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08
                                                                Main Document    Page 1 of 10
                                                                                                                                                 Desc




Fill in this information to identify your case:

                                   the:
United States Bankruptcy Court for

                         ORNIA
CENTRAL DISTRICT OF CALIF

                                                                                 Chapter       11
Case number (if known)
                                                                                                                                D   Check if this an
                                                                                                                                    amended filing




Officia’ Form 201
                                                  Bankruptcy
Voluntary Petition for Non-Individuals Filing for
                                                                                                                                                              04120


                                                                                                                                             r (if
                                                                                                         the debtors name and the case numbe
                                                                      top of any additional pages, write
                                  separate sheet to this form. On the                                                      le.
If more space is needed, attach a                                             ptcy Forms for Non-In dividu als, is availab
                                               ent, Instructions for Bankru
known). For more information, a separate docum


 1.         Debtor’s name               33 Quincy Avenue LLC

 2.         All other names debtor
            used in the last 8 years
            Include any assumed
            names, trade names and
            doing business as names

 3.          Debtor’s federal
                                        XX-XXXXXXX
             Employer Identification
             Number (EIN)


                                                                                                         Mailing address, if different from principal place of
  4.         Debtor’s address           Principal place of business                                      business


                                        33 Quincy Avenue
                                             Beach, CA 90803                                                                              State & ZIP Code
                                                                                                          P.O. Box, Number, Street, City,
                                        Long




                                                                          Code
                                        Number, Street, City, State & ZIP
                                                                                                                                                   nt from principal
                                                                                                          Location of principal assets, if differe
                                         Los Angeles                                                      place of business
                                         County
                                                                                                                                            Code
                                                                                                          Number. Street, City, State & ZIP




      5.      Debtor’s website (tJRL)



                                                                                                                  Liability Partnership (LLP))
      6.      Type of debtor             •    Corporation (including Limited Liabili
                                                                                     ty Company (LLC) and Limited


                                         LJ   Partnership (excluding LLP)

                                         D    Other. Specify:




                                                                                                                                                                 page 1
                                                                                                      Bankruptcy
           Official Form 201                        Voluntary Petition for Non-Individuals Filing for
                       Case 2:20-bk-20260-NB                              Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                        Desc
                                                                          Main Document    Page 2 of 10

                                                                                                                     Case number   (if known)
Debtor          33Qncy Avenue LLC
                Name



7.         Describe debtors business         A. Check one
                                             D       Health Care Business (as defined in 11 USC. § 101 (27A))
                                                                                                                B))
                                             D       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51
                                                 D   Railroad (as defined in 11 U.S.C.      §   101(44))

                                                 D   Stockbroker (as defined in 11 U.S.C.        §   101(53A))

                                                     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 D   Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                 • None of the above

                                                 B. Check all that apply
                                                 D   Tax-exempt entity (as described in 26 U S.C. §501)
                                                                                                                ent vehicle (as defined in 15 U S.C §80a-3)
                                                 D    Investment company, including hedge fund or pooled investm
                                                                                                                )
                                                 D    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11)

                                                                                                                ) 4-digit code that best describes debtor
                                                 C. NAICS (North American Industry Classification System
                                                                           ts.gov/ four-di qit-nat ional-a ssociat ion-naics-codes.
                                                    See http:llwww. uscour




 8.         Under which chapter of the           Check one:
            Bankruptcy Code is the               D       Chapter 7
            debtor filing?
                                                 C       Chapter 9

            A debtor who is a “small        • Chapter 11. Check all that apply:
                                                                                                                                   U.S C § 101(51 D), and its aggregate
            business debtor must      check                  D     The debtor is a small business debtor as defined in 11
                                                                                                                                      insiders or affiliates) are less than
            the first sub-box A debtor as                          noncontingent liquidated debts (excluding debts owed to
            defined   in   1182(1 ) who                                                sub-bo x is selecte d, attach   the   most   recent  balance sheet, statement of
                         §                                         $2,725,625 If this
                              d under                                                                       federal  incom    e  tax  return or if any of these documents do not
            elects to procee                                       operations, cash-flow statement, and
            subchapter V of chapter 11                             exist, follow the procedure in 11 U.S.C. § 1116(1     )(B).
            (whether or not the debtor is a                                                                                        ), Its aggregate noncontingent liquidated
             ‘small business debtor’) must                    • The debtor is a debtor as defined in 11 U.S.C. § 1182(1
                                                                                                                   affiliat es)  are less than $7,500,000, and it chooses to
             check the second sub-box.                             debts (excluding debts owed to insiders or
                                                                            d  under Subch  apter  V  of Chapte  r  11.  If this  sub-box is selected, attach the most recent
                                                                    procee
                                                                                                                                       ent, and federal income tax return, or if
                                                                    balance sheet, statement of operations, cash-flow statem
                                                                                                            follow  the   proced   ure  in 11 U.S.C. § 1116(1)(B).
                                                                    any of these documents do not exist,
                                                                              D   A plan is being filed with this petition.
                                                                                                                                                one or more classes of creditors. in
                                                                              D   Acceptances of the plan were solicited prepetition from
                                                                                  accord  ance with 11 U.S.C.   §  1126(b ).
                                                                                                                                                 le, 10K and 1OQ) with the Securities and
                                                                              D   The debtor is required to file periodic reports (for examp
                                                                                                                                          of the   Securities Exchange Act of 1934 File the
                                                                                  Exchange Commission according to § 13 or 15(d)
                                                                                               to Volun taiy Petitio n for Non-/n dividu a/s Filing  for Bankruptcy under Chapter 11
                                                                                  Attachment
                                                                                  (Official Form 201A) with   this  form.
                                                                                                                                               ties Exchange Act of 1934 Rule 12b-2
                                                                              D   The debtor is a shell company as defined in the Securi
                                                     l    Chapter 12


      9.      Were prior bankruptcy                  • No
              cases filed by or against
              the debtor within the last 8                Yes.
              years?
              If more than 2 cases, attach a                                                                 When                               Case number
                                                                  District
              separate list.
                                                                                                             When                               Case number
                                                                  District


      10.      Are any bankruptcy cases              •    No
               pending or being filed by a
               business partner or an                     Yes.
               affiliate of the debtor?
               List all cases. If more than 1,                    Debtor
                                                                                                                                                Relationship
               attach a separate list
                                                                                                             When                               Case number, if known
                                                                   District


                                                                                                                         ptcy                                                     page 2
           Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankru
                   Case 2:20-bk-20260-NB                               Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                 Desc
                                                                       Main Document    Page 3 of 10

                                                                                                             Case number   (if known)
Debtor      33Quincy Avenue LLC
            Name


11.    Why is the case filed in    Check all that apply:
       this district?
                                   •         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                             preceding the date of this petition or for a longer part of such 180 days than in any other district
                                   EJ        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district


12.    Does the debtor own or      I No
       have possession of any
                                                   Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       real property or personal   D Yes
       property that needs
       immediate attention?                        Why does the property need immediate attention? (Check all that apply)
                                                   D it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                    0 It needs to be physically secured or protected from the weather.
                                                    0 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                       livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                    0 Other
                                                   Where is the property?
                                                                                          Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                    C No
                                                    C Yes.             Insurance agency
                                                                       Contact name
                                                                       Phone



             Statistical and administrative information

13.      Debtors estimation of      .             Check one:
         available funds
                                                  • Funds will be available for distribution to unsecured creditors.

                                                  C After any administrative expenses are paid, no funds will be available to unsecured creditors.

 14.     Estimated number of            • 1-49                                                0 1,000-5,000                             0 25,001-50,000
         creditors                                                                            0 5001-10,000                             0 50,001-1 00,000
                                        0 50-99
                                                                                              0 10,001-25,000                           0 More thanlo0,000
                                        0 100-1 99
                                        0 200-999

 15.     Estimated Assets               0   $0 $50,000
                                              -
                                                                                              C   $1,000,001 $10 million
                                                                                                             -
                                                                                                                                        C $500,000,001 -$1 billion
                                        0   $50,001 $100,000
                                                      -
                                                                                              C   $10000001 -$50 million                C $i.000.000,ooi -$10 billion
                                        C   $100,001 -$500,000                                C   $50,000,001 -$100 million             C $10,000,000,001 -$50 billion
                                        U   $500,001          -   $1 million                  C   $100,000,001 $500 million
                                                                                                                     -
                                                                                                                                        C More than $50 billion


 16.     Estimated liabilities              $Q $50,000                                        I   $1,000,001 $10 million
                                                                                                             -
                                                                                                                                        C   $500,000,001 $1 billion
                                                                                                                                                         -




                                        C    $50,001 $100,000
                                                          -                                   C   $10,000,001 $50 million
                                                                                                                 -
                                                                                                                                        C   $1,000,000,001 $10 billion
                                                                                                                                                             -




                                        C   $100,001 $500,000 -
                                                                                              C   $50,000,001 $100 million
                                                                                                                 -
                                                                                                                                        C   $10,000,000,001 $50 billion
                                                                                                                                                                 -




                                        C   $500,001 $1 million
                                                              -
                                                                                              C   $100,000,001 $500 million
                                                                                                                     -
                                                                                                                                        C   More than $50 billion




                                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                         page 3
  Official Form 201



                                                                                                                                                                     E
               Case 2:20-bk-20260-NB                       Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                               Desc
                                                           Main Document    Page 4 of 10


                                                                                                     Case number (iknoiwI)
Debtor    33           Avenue LLC
         N.




          Request for Relief, Declaration, and Signatures
                                                                                                                                                  00 or
                                                                                           with a bankruptcy case can resuit in fines up to $5000
WARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection     1.
                                                                             41,  1519,a nd357
               lmprlsonmentforupto2oyears,orboth. 18U.S.C. §$ 152,13

17. DeclaratIon and signature                                                                                        States Code, specified in   this petition
    of authorized                   The debtor requests relief in accordance with the chapter of title 11, United
    representative of debtor
                                     have been authorized to file this petition on behalf of the debtor.
                                                                                                       able belief that the information is true and correct
                                    I have examined the information in this petition and have a reason
                                                                                                              .
                                    I declare under penalty of perjury that the foregoing Is true and correct

                                    Executed on


                                                                                                             Jon Udoff
                                x                                                                            Printed name

                                    Title                 Member


                                            A




 15. SIgnature of attorney
                                       (<1k’re/ofJ’14   4’1AJ/                                                    Date
                                                                                                                         MM ODI YYY
                                     5gnatu       attorney for debtor

                                     Michael Jay Berger
                                     Printed name

                                     Law Offices of Michael Jay Berger
                                     Firm name

                                     9454 WilshIre Boulevard, 6th floor
                                     Beverly Hills, CA 90212
                                     Number, Street, City, State & ZIP Code


                                     Contact phone      (310) 271-6223                Email address        mICtiaOl.bergei’#banki’Uptcypower.com


                                     100291 CA
                                     Bar number and State




                                                                                                          ptcy                                                   page 4
    OtficaI Form 201                             Voluntary Petition for Non-Individuals FIlIng for Bankru
                Case 2:20-bk-20260-NB                           Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                                Desc
                                                                Main Document    Page 5 of 10



Fill in this information to identify the case:
Debtor name 33 Quincy Avenue LLC
                                                                                                                                               T    Check if this s an
United States Bankruptcy Court for the: CENTRAL DISTRICT OF
                                                       CALIFORNIA
                     (if known):                                                                                                                    amended filing
Case number




Official Form 204
                                                          the 20 Largest Unsecured Claims and
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have
                                                                                                                                                                                   12115
Are Not Insiders

                                                                                          11 or Chapter 9 case. Include claims which                                                    the
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter
                   Do not include  claims by any person  or entity who is an insider, as defined  in 11 U.S.C. § 101(31). Also, do not
debtor disputes.
                                                                               from inadequate   collateral value places the creditor
include claims by secured creditors, unless the unsecured claim resulting
among the holders of the 20    largest unsecured  claims.

                          Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
Name of creditor and
                                                 (for example, trade                     Is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount If
complete mailing address, and email address of
                          creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in lotal claim amount and deduction for
including zip code
                                                 professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                             Total claim, if           Deduction for value        Unsecured claim
                                                 contracts)                                                 partially secured         of collateral or setoff
                                                              2nd TD Holder for                                    $200,000.00            $1,000,000.00                   $79,409.07
George Magallon
 5210 La Rota Ave                                             33 Quincy
 Los Angeles, CA                                              Avenue, Long
 90041                                                        Beach, California
                                                              90803




                                                                                                                                                                             page 1
 Official form 204                                Chapter 11 or Chapter 9 Cases List of Creditors Who Have the 20 Largest Unsecured claims
                                                                                                                                                                itesi Case Bankruptcy
 Software copyright (c) 1996-2020 Best Case, LLC www.bestcase.com
                                              -
          Case 2:20-bk-20260-NB                       Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                                  Desc
                                                      Main Document    Page 6 of 10



                                                     United States Bankruptcy Court
                                                            Central District of California
                                                                                                              Case No
 In re    33 Qulncv Avenue LLC                                                                                Chapter         _i
                                                                              Debtor(s)

                                                 LIST OF EQUITY SECURITY HOLDERS
                                                                                                                          in this Chapter II Cae.c
                                                                             ed accordance with rule 1007(a)(3) for fihng
Following is the list of the Debtor’s equity security holders which is prepar in

                                                            Security Class Number of Securities                          Kind ofinterest
Name and last known address or placc of
business of holder
                                                                                                                         50%
 Jon Udoff
 181 112 Roycroft Ave
 Long Beach, CA 90803
 ResIdence Group, Inc.                                                                                                       50%
 212 E. Rowland Street, SuIte 264
 Covina, CA 91723


                                                                                                                        hIP
                                                            ON BEHALF OF CORPORATION OR PARTNERS
 DECLARATION UNDER PENALTY OF PERJURY
                                                                                                                          of
                                                           ation named as the debtor in this case, declare under pcnalty
          1, Jon Udoff, the Managing Member of the corpor                                               to the best of my
                                                       Security Holders and that ii is true and correct
 perjury that I have read the foregoing List of Equity
 information and belief.




  Date
                11L /2        2oZô                                        Signature


                                                                             ty: Finc of up to 5500000 or imprisonment for   up to   5 years Or hoh
                      Penalty far making afalw statement ofconcealing proper       152 and 3571
                                                                     181) S.C.




    Sheet I of) in List of Equity Security Holders                                                                                                     Boa Ca,,,   fIN,tlfUO1Cy
                             Bust Cm, LIC     baatca m
    So6w.’, Co’’4 (Cl 1996.2020
                                            -
        Case 2:20-bk-20260-NB                      Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                                   Desc
                                                   Main Document    Page 7 of 10




                                                                         &           FOR COURT USE ONLY
Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No.
Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
m ichael.bergerbankruptcypower.com




       Attorney for: 33 Quincy Avenue LLC
                                                  UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

 In re:                                                                              CASE NO.:
           33 Quincy Avenue LLC                                                      ADVERSARY NO.
                                                                     Debtor(s), CHAPTER:                11

                                                                     Plaintiff(s),
                                                                                       CORPORATE OWNERSHIP STATEMENT
                                                                                          PURSUANT TO FRBP 1007(a)(1)
                                                                                            and 7007.1, and LBR 1007-4

                                                                                                                     [No hearing)
                                                                 Defendant(s).

                                                                                ation, other than a governmental unit, that is a debtor in
 Pursuant to FRBP 1007(a)(1) and 7007. 1, and LBR 100 7-4, any corpor
                                           ary procee   ding  or a  contes ted  matter  shall file this Statement identifying all its parent
 a voluntary case or a party to an advers
                                                                                 mental   unit, that directly or indirectly own 10% or more
 corporations and listing any publicly held company, other than a govern
                                                  t, or state  that there are  no  entitie s to report. This Corporate Ownership
 of any class of the corporation’s equity interes
                                                                                    in a case or adversary proceeding. A supplemental
 Statement must be filed with the initial pleading filed by a corporate entity
                                                                     stances  that render  s this Corporate Ownership Statement
 statement must promptly be filed upon any change in circum
 inaccurate.

  I,    Jon Udoff                                                                ,   the undersigned in the above-captioned case, hereby declare
                (Print Name of Attorney or Declarant)
                                                                     ca that the following is true and correct:
  under penalty perjury under the laws of the United States of Ameri
               of




                                                                                             Bankruptcy Court for the Central District of California.
                    This form is optional. It has been approved for use by the United States
                                                                                                                 F 1007-4.CORP.OWNERSHIP.STMT
  December 2012
   Case 2:20-bk-20260-NB                      Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                       Desc
                                              Main Document    Page 8 of 10




[Check the appropriate boxes and, if applicable, provide the required information.)
1       I have personal knowledge of the matteri set forth In this Statement bcauae:
        L1 I am the president or other officer or an authorized agent of the Debtor corporation
        [JI am a party to an adversary proceeding
        fl I am a party to a contested matter
        C] I am the attorney for the Debtor corporation
2.a.    []The foHowing entities, other than the debtor or a governmental unit, directiy or Indirectly Own 10% or more of any
            class of the corporation’s(s’) equity interests:
            jFor additional names, attach an addendum to this form,)
                                                                                                 corporation’s equity interest.
  b.    (j There are no entities that directly or indirectly own 10% or more of any class of the
         Jon Udoff Managing Member; 50% shareholder
                      -



         Residence Group, Inc Member; 50% shareholder
  /1’       Z02-C)                                                              By:
                                                                                       Signature of      btor, or attorney for Dettor
 Date
                                                                                Name:       Jon Udoff
                                                                                            Printed name of Debtor, or attorney for
                                                                                            Debtor




                 This form Is optona4 It has bean apro.d tar use by the Und.d States Bai*iuplcy Cowl
                                                                                                     lthe Central Oetnct 01 Ceatnia
 Decrnber 2C1?
                                                                                                    F 10074.CORP.OWNERSHIP,STMT
          Case 2:20-bk-20260-NB                    Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08                                            Desc
                                                   Main Document    Page 9 of 10


Attorney or Party Name. Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Michael Jay Berger
9454 WilshIre Boulevard, 6th floor
Beverty Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number 100291 CA
michaet.bergerbankruptcypower.com




O Debtor(s) appearing without an attorney
• Attorney for Debtor

                                                  UNITED STATES BANKRUPTCY COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA

 In re:
                                                                              CASE NO.:
            33 Quincy Avenue LLC
                                                                              CHAPTER: ii




                                                                                                VERIFICATION OF MASTER
                                                                                               MAILING LIST OF CREDITORS

                                                                                                             [L.BR 1007-1(a)]

                                                            Debtor(s.                                                             -          -.--.-
                                                                                                                                                      -   I
Pursuant to LBR 1007-1(a), the Debtor, or the Debtors attorney if applicable, certifies under
                                                                                                      penalty of perjury that the
master mailing  list of creditors filed in this bankruptcy case,  consisting of  I    sheet(s)  Is complete, correct, and
consistent with the   Debtor’s schedules     and I/we assume  all responsibi    for e      a  d  omissions.

                 f(o      02L)
 Date:
                                                                                     9inaturöf(ebtor 1

 Date:


 Date:
                  I 7/;          7;o;

                       The o,m   opöonL It hu been appos,.d for uw in the Uniled $ttet Bankrup4cy Couil for the Centrel Ostnct of Celdom.a
 Ovem bet 2015                                                                                 F 1007-1 .MAILJNG.LIST.VERIFICATION
Case 2:20-bk-20260-NB    Doc 1 Filed 11/16/20 Entered 11/16/20 19:08:08   Desc
                         Main Document    Page 10 of 10




                    33 Quincy Avenue LLC
                    33 Quincy Avenue
                    Long Beach, CA 90803


                    Michael Jay Berger
                    Law Offices of Michael Jay Berger
                    9451 Wilshire Boulevard, 6th floor
                    Beverly Hills, CA 90212


                    Anchor Loans LP
                    5230 Las Vergenes Road, Ste 105
                    Calabasas, CA 91302


                    Franchise Tax Board
                    Bankruptcy Section MS: A-340
                    P0 Box 2952
                    Sacramento, CA 95812-2952


                    George Maqallon
                    5210 La Rota Ave
                    Los Angeles, CA 90041


                        Internal Revenue Service
                        P 0 Box 7346
                        Philadelphia, PA 19101—7346


                    Los Angeles County Tax Collector
                    P0 Box 54110
                    Los Angeles, CA 90054
